Exhibit 10.4

EXECUTION COPY

FIFTH AMENDMENT TO

CLASS A CERTIFICATE PURCHASE AGREEMENT

    THIS FIFTH AMENDMENT TO CLASS A CERTIFICATE PURCHASE AGREEMENT (this
"Amendment"), dated as of November 29, 2004, is entered into by and among PRIME
II RECEIVABLES CORPORATION (the "Transferor"), FDS BANK, formerly known as FDS
NATIONAL BANK, (the "Servicer"), MARKET STREET FUNDING CORPORATION (the "Class A
Purchaser") and PNC BANK, NATIONAL ASSOCIATION (the "Agent").

RECITALS

    WHEREAS

, the Transferor, the Servicer, the Class A Purchaser and the Agent are parties
to that certain Class A Certificate Purchase Agreement, dated as of July 6, 1999
(as amended, supplemented or otherwise modified from time to time, the
"Agreement");



    WHEREAS

, the parties hereto desire to amend the Agreement as hereinafter set forth.



    NOW THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



        SECTION 1.

Certain Defined Terms. Capitalized terms that are used herein without definition
and that are defined in the Agreement shall have the same meanings herein as
therein defined.



        SECTION 2.

Amendment to Agreement. Pursuant to Section 2.2(c) of the Agreement, the
aggregate Commitment of the Class A Purchaser is hereby increased to the amount
set forth underneath the signature of the Class A Purchaser hereto.



        SECTION 3

. Representations and Warranties. In order to induce the parties hereto to enter
into this Amendment, each of the parties hereto represents and warrants unto the
other parties hereto as set forth in this Section 3:



(a) Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by such party of this Amendment are within its powers, have been
duly authorized by all necessary action, and do not: (a) contravene its
organizational documents; or (b) contravene any contractual restriction, law or
governmental regulation or court decree or order binding on or affecting it; and

(b) Validity, etc. This Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors' rights and general equitable principles.

        SECTION 4.

Effect of Amendment. All provisions of the Agreement, as expressly amended and
modified by this Amendment, shall remain in full force and effect. After this
Amendment becomes effective, all references in the Agreement to "this
Agreement", "hereof", "herein" or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein.



        SECTION 5.

Effectiveness. This Amendment shall become effective as of the date hereof upon
receipt by the Agent of counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the other parties hereto, in form and substance
satisfactory to the Agent in its sole discretion.



        SECTION 6.

Miscellaneous. 

    (a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF
LAW.



    (b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment or any provision hereof.

    (c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

MARKET STREET FUNDING CORPORATION,
as Class A Purchaser

 

 

 

By: /s/ Douglas K. Johnson

 

Name: Douglas K. Johnson

 

Title: President

 

 

 

Commitment: $244,444,750

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Agent

 

 

 

By: /s/ John T. Smathers

 

Name: John T. Smathers

 

Title: Vice President

 

 

 

 

 

PRIME II RECEIVABLES CORPORATION,
as Transferor

 

 

 

By: /s/ Susan P. Storer

 

Name: Susan P. Storer

 

Title: President

 

 

 

 

 

FDS BANK (f/k/a FDS National Bank),
as Servicer

 

 

 

By: /s/ Susan R. Robinson

 

Name: Susan R. Robinson

 

Title: Treasurer

 

 

 

 

Acknowledged and agreed.

LLOYDS TSB BANK PLC

 

 

 

By: /s/ Victor Rutenberg

 

Name: Victor Rutenberg

 

Title: Assistant Vice President Structured Finance

 

 

 

By: /s/ Tim Self

 

Name: Tim Self

 

Title: Vice President Structured Finance